DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Claims 1-10 have been canceled.
Claims 11-23 are currently pending.

Election/Restrictions
Applicant’s election with traverse of Group I, Claims 11-20 and 22-23, and with traverse of species expression of alkaline phosphatase (ALP), or ALP of the bone-liver-kidney type and/or osteocalcin (OCN) (Species 1), and arthritis of various origins (Species 2), in the reply filed on 6/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claim 21 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 11-20 and 22-23 are being examined in this application, insofar as they read on the elected species of expression of alkaline phosphatase (ALP), or ALP of the bone-liver-kidney type and/or osteocalcin (OCN) (Species 1), and arthritis of various origins (Species 2).

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inducing inflammation by administering isolated bone-forming cells to mice, does not reasonably provide enablement for a method of treating inflammation or an inflammatory component of the full scope of inflammatory rheumatic diseases in a human subject suffering from inflammation, wherein said inflammatory rheumatic diseases include osteoarthritis (OA), psoriatic arthropathy, gout, pseudogout and arthritis of various origins comprising enteropathic arthritis, reactive arthritis and Reiter syndrome, pauciarticular juvenile rheumatoid arthritis, Still disease, Behcet disease, systemic lupus erythematosus, septic arthritis and spondyloarthropathies comprising ankylosing spondylitis, enteropathic spondylitis and undifferentiated spondyloarthropathy, and wherein said osteoarthritis (OA), psoriatic arthropathy, gout, pseudogout and arthritis of various origins comprising enteropathic arthritis, reactive arthritis and Reiter syndrome, pauciarticular juvenile rheumatoid arthritis, Still disease, Behcet disease, systemic lupus erythematosus, septic arthritis and spondyloarthropathies comprising ankylosing spondylitis, enteropathic spondylitis and undifferentiated spondyloarthropathy, comprises an inflammatory component instantly . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure. (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
The above factors, regarding the present invention, are summarized as follows:
The breadth of the claims – The breadth of the claims is drawn to a method of inducing inflammation by administering isolated bone-forming cells.
The Nature of the invention – The nature of the invention is drawn to the administration of isolated bone-forming cells for inducing inflammation.
The state of the prior art / The predictability or lack thereof in the art – The state of the prior art is that the pharmacological art involves screening in vitro and in vivo of the selected composition to determine the desired pharmacological activities (i.e. what compositions can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
While a full discussion of each disease which is encompassed by Applicant’s claim language will not be given, the following examples teach that the state of the prior 
For instance, Peluso (Journal of Immunology Research. 2013;Article ID 631408:1-12.) teaches that pathogenesis of enteropathic arthritis has not been plainly clarified (p.2 col left – last para), and that there exist a possible relationship between inflammation of the gut mucosa and arthritis (p.2 col right – first para). In other words, an inflammatory component that contribute to the pathogenesis and progression of enteropathic arthritis is not clear in the art.
Accordingly, the prior art teaches that a full understanding of isolated bone-forming cells and their potential utility in inflammatory rheumatic disease states has not been established.
The relative skill of those in the art – The relative skill of those in the art is high, with a typical practitioner possessing commensurate degree level, as well as several years of professional experience.
The amount of direction or guidance present – There is no direction or guidance present for the treatment of osteoarthritis (OA), psoriatic arthropathy, gout, pseudogout and arthritis of various origins by administering isolated bone-forming cells to a human patient.
Examples, specifically Example 2 provided in the instant specification demonstrates that isolated bone-forming cells induce inflammation in mice.
The presence or absence of working examples – The working examples present in the instant specification are directed to inducing inflammation by administering isolated bone-forming cells to mice (Example 2). There are no working examples present for the treatment of osteoarthritis (OA), psoriatic arthropathy, gout, pseudogout and arthritis of various origins by administering isolated bone-forming cells to a human patient.
The quantity of experimentation needed – The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases, disorders, or conditions out of all the diseases, disorders, or conditions instantly 
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
Genetech, 108 F.3d at 1366, states that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the composition encompassed in the instant claims, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11, line 1 & 25, the recitation of “an inflammatory component” is indefinite as it is unclear how the term “an inflammatory component” is being claimed. It seems like the instant specification discloses a method of treating inflammation in inflammatory rheumatic diseases (p.2 line 7-8, for example). The instant specification does not disclose a method of treating an inflammatory component in inflammatory rheumatic diseases, since different inflammatory components contribute to the pathology and progression of different diseases, and etiology of inflammatory arthritis is unknown in the art. If the method is for treating inflammation, applicant may amend claims to recite treating inflammation instead of treating an inflammatory component. If the method is for treating an inflammatory component, applicant may clarify what inflammatory component(s) is being treated by the instant application, since claim 11 recites various diseases and different inflammatory components contribute to the pathology and progression of different diseases. In the interest of compact prosecution, claims have been interpreted as a method for treating inflammation in inflammatory rheumatic diseases in a subject suffering from inflammation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egrise et al (WO 2007/093431 A1; 8/23/2007) in view of RA (www.rheumatic.org. 2007;1-8.) and Efthimiou et al (Ann Rheum Dis. 2006;65:564-572.).
The instant claims recite a method for treating an inflammatory component of inflammatory rheumatic diseases (IRD) in a subject, comprising administering by intra-articular injection of isolated bone-forming cells to a subject suffering from inflammation, wherein the boneforming cells: comprise expression of alkaline phosphatase (ALP), or ALP of the bone-liver-kidney type and/or osteocalcin (OCN); and wherein the IRD is arthritis of various origins, comprises an inflammation component.
Egrise teaches a method for treating bone disease comprising obtaining isolated osteoblasts (isolated bone-forming cells) from a human subject having a bone-related disorder, and administering the obtained isolated osteoblasts to said subject (autologously administered to humans) (p.16 line 10-13, p.36 line 5-12), wherein said osteoblasts are of the osteogenic cell lineage which have the following characteristics: positive for alkaline phosphatase (ALP), specifically, ALP of the bone-liver-kidney type; positive for osteocalcin (p.17 line 22-23, 28-29), wherein said bone-related disorder includes local or systemic disorders such as rheumatoid 

Egrise does not teach treating an inflammatory component of the IRD wherein the subject suffers from inflammation (claim 11), and the IRD comprises both an inflammation and bone lesion(s) or the IRD comprises an inflammation and does not comprise bone lesion(s) (claims 17-20).
However, Egrise does teach a method for treating bone disease comprising administering by injection of the claimed isolated bone-forming cells to a subject suffering from a bone disease, wherein said bone disease is rheumatoid arthritis. RA teaches that rheumatoid arthritis is a chronic inflammatory disorder, that rheumatoid arthritis patients suffer from inflammation, and that chronic inflammation can cause damage to body tissues and eventually result in bone lesion (occurrence of bone lesion depends on the degree of tissue inflammation) (p.1 last para, p.2 para 1-2 and 4-6).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to treat an inflammatory component in a subject suffering from an IRD such as rheumatoid arthritis, since RA discloses that rheumatoid arthritis (an IRD) is a chronic inflammatory disorder and rheumatoid arthritis patients suffer from inflammation, and Egrise discloses that administration of isolated bone-forming cells is useful for treating a subject suffering from rheumatoid arthritis. In other words, isolated bone-forming cells are useful for treating a subject suffering from inflammation, or treating inflammation of an IRD. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to treat an inflammatory component in a subject suffering from an IRD by administering isolated bone-forming cells with a reasonable expectation of success.

The references cited above do not teach the method wherein said administration is by intra-articular injection (claim 11).
However, Egrise does teach the method wherein the administration of osteoblasts is by injection at the site of bone lesion of the subject suffering from rheumatoid arthritis (p.36 line 23, p.46 line 12-14, p.48 line 5), and RA teaches inflammation causes damage to joints in rheumatoid arthritis, which leads to bone lesion (p.1 last para, p.2 para 1-2 and 4-6).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer isolated bone-forming cells intra-articularly (joint injection) to a subject suffering from rheumatoid arthritis, since RA discloses that inflammation causes damage to joints in rheumatoid arthritis, and Egrise discloses that isolated bone-forming cells are administered by injection at a site of bone lesion. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to administer isolated bone-forming cells intra-articularly (joint injection) to a subject suffering from rheumatoid arthritis with a reasonable expectation for successfully treating rheumatoid arthritis.

Egrise does not teach the claimed arthritis (claim 11).
However, Egrise does teach administration of the claimed bone-forming cells are useful for local or systemic disorders such as rheumatoid arthritis (p.16 line 22-24). RA does teach rheumatoid arthritis is an inflammatory disorder comprises inflammation of a joint (arthritis is also called joint inflammation, p.1 para 1). Efthimiou teaches adult onset Still’s disease is a systemic inflammatory disorder (Abstract), comprises inflammation of a joint (p.564 col left – para 1).
.

Claims 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egrise et al (WO 2007/093431 A1; 8/23/2007) in view of RA (www.rheumatic.org. 2007;1-8.) and Efthimiou et al (Ann Rheum Dis. 2006;65:564-572.) as applied to claims 11-20 above, further in view of NIAMS (NIAMS. 2007;1-3.).
The references cited above do not teach the method wherein the bone-forming cells are administered simultaneously, sequentially or separately with glucocorticoids or non-steroidal anti-inflammatory drugs (NSAID) (claims 22-23).
NIAMS teaches glucocorticoids and NSAID are commonly used to treat rheumatoid arthritis (p.2 Table).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer isolated bone-forming cells simultaneously, sequentially or separately with glucocorticoids or NSAID to treat rheumatoid arthritis since each of the instant components was well-known in the art for treating rheumatoid arthritis. Moreover, at the time of 

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651